Citation Nr: 1732091	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  12-20 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


(The issue of entitlement to a compensable rating prior to January 11, 2012, and in excess of 20 percent from January 11, 2012, for right shoulder trauma with degenerative changes and tendonitis will be adjudicated in a separate Board decision).


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1983 to April 1987.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO in Sioux Falls, South Dakota, which denied service connection for a left shoulder disorder.

The Veteran testified from Anchorage, Alaska, at an April 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  At the Board videoconference hearing, the Veteran expressly withdrew the question of whether a currently diagnosed left shoulder disorder may have been caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2016).  As such, the Board will not address the theory of secondary service connection in the instant decision.  See 38 C.F.R. § 20.204 (2016) (explicitly providing that an appellant may withdraw an issue on appeal).

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided at the April 2017 Board videoconference hearing.  
38 C.F.R. § 20.1304 (2016).  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.



FINDINGS OF FACT

1.  The Veteran is currently diagnosed with left shoulder osteoarthritis and inferolateral tilt of the acromion.

2.  During service the Veteran's upper body was injured after falling while carrying a heavy load.

3.  The Veteran did not exhibit chronic symptoms or impairment of osteoarthritis of the left shoulder during service.

4.  The Veteran did not exhibit continuous symptoms or impairment of osteoarthritis of the left shoulder since service separation.

5.  Osteoarthritis of the left shoulder did not manifest to a compensable degree within one year of service separation.

6.  The currently diagnosed left shoulder osteoarthritis and inferolateral tilt of the acromion are not related to the in-service fall and are not otherwise etiologically related to service.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.

In July 2010, VA issued the Veteran VCAA notice, which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the September 2010 rating decision from which this appeal arises.  Further, the issue was readjudicated in a May 2012 Statement of the Case (SOC), and subsequently issued December 2012 and January 2013 SSOCs; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded a VA left shoulder examination in July 2011.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The examination report reflects that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and adequately answered all relevant questions.  

All relevant documentation, including Social Security Administration (SSA) and VA and private treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for a Left Shoulder Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Osteoarthritis (as arthritis) is a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1133, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran asserts that a currently diagnosed left shoulder disorder was caused by an in-service fall while carrying a heavy load.  Initially, the Board finds that the Veteran is currently diagnosed with left shoulder osteoarthritis and inferolateral tilt of the acromion.  The report from the July 2011 VA hip examination reflects that X-ray imaging showed the aforementioned left shoulder disabilities.

Next, the evidence reflects that during service, in April 1985, the Veteran fell while carrying a heavy load.  The injuries caused by the fall resulted in the Veteran's medical discharge from service and being awarded service connection for both a back disability and right shoulder disability.  At the April 2017 Board videoconference hearing, and elsewhere throughout the record, the Veteran testified that the left shoulder was also injured in this fall and subsequently led to the currently diagnosed left shoulder disabilities.  The Veteran has not argued that there was any other injury to the left shoulder during service, and the evidence of record does not reflect any other left shoulder injury, symptoms, or treatment during service.

Also at the April 2017 Board videoconference hearing, and elsewhere throughout the record, the Veteran testified to having symptoms of a left shoulder disorder since the aforementioned in-service injury.  Further, the Veteran has indicated that, while the left shoulder has always hurt, the left shoulder symptoms/disorders were more or less ignored due to the severity of the pain in the right shoulder.  

Having reviewed all the evidence of record, the Board finds the Veteran's contention that symptoms of a left shoulder disorder were present during service and since service separation is not credible.  Per the report from the July 2011 VA left shoulder examination, the Veteran did not complain of, or seek treatment for, left shoulder pain until May 2006.  A February 1987 report of the physical evaluation board, along with the supporting medical documentation, reflects that the Veteran was examined for disabilities related to the April 1985 in-service fall.  At the conclusion of the evaluation process, the Veteran was diagnosed with back and right upper extremity disorders related to the injury.  There was no diagnosis of a left shoulder disorder related to the injury.  Further, the Veteran did not advance symptoms of a left shoulder disorder in an August 1986 report of medical history.  At a February 1987 physical evaluation board hearing, the Veteran testified about the back symptoms, including radiating pain and bowel and bladder problems possibly related to the back disorder, a right tympanic membrane perforation, and the right shoulder symptoms; however, despite having the opportunity to testify about all pertinent disability symptoms at the hearing, the Veteran made no mention of any pain or other symptoms in the left shoulder.

Immediately after separating from service, the Veteran filed a benefits claim in April 1987.  Per the claim, the Veteran requested service connection for the eyes, the right front tooth, perforation of the right ear, a low back disorder, and a right shoulder disorder.  At the subsequently scheduled May 1987 VA medical examination, the Veteran advanced having hurt the back and right shoulder during the in-service fall, but made no mention of any left shoulder injury or resulting symptoms.  

VA has received numerous VA and private treatment records during the course of this appeal that date back to the Veteran's separation from service.  Per the records, from service separation in 1987 until the first time the Veteran sought treatment for left shoulder pain in May 2006 from a VA medical center (VAMC), the Veteran complained of and sought treatment for the following medical problems: low back disorder, right shoulder disorder, right ear perforation, bilateral knee disorder, hypertension, headaches, neurological deficits, right hip disorder, leg pain, pain in the buttock, a cervical spine disorder, urinary incontinence, diarrhea, mental health symptoms, dermatitis, impotence, diabetes mellitus, type II, and hyperlipidemia.  Considering the sheer number of medical problems for which the Veteran was willing to seek treatment from service separation in April 1987 until the first diagnosis of a left shoulder disorder in May 2006, nearly 20 years later, the Board finds that, had the Veteran been experiencing left shoulder pain or other symptoms since the in-service injury, there would have been some notation of said complaints or symptoms prior to May 2006.

In a January 2013 statement, the Veteran advanced receiving treatment for both shoulders from 1987 to 1988; however, VA has not received any VA or private treatment records showing treatment during this time.  Additionally, had the Veteran received treatment for the left shoulder in 1987 or 1988, the Board finds that there would have been some subsequent notation of history of such treatment in the voluminous treatment records received by VA spanning the nearly 20 years between service separation and the Veteran's first documented complaints in May 2006.  Further, in a January 2008 lay statement, the Veteran's wife discussed the Veteran's long history of back and right shoulder symptoms related to the in-service injury, but made no mention of any left shoulder symptoms.  

When considering the nearly 20 years of medical records in which the Veteran advanced only injuring the back and right shoulder during the in-service fall and during which time the Veteran sought treatment for numerous medical problems other than a left shoulder disorder, the more recent statements advancing symptoms of a left shoulder disorder since the April 1985 in-service fall are inconsistent with, and far outweighed by, all the Veteran's more contemporaneous statements and histories made near or during service both prior to and while seeking treatment.  
See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

As noted above, VA also received numerous SSA records related to the Veteran's past SSA disability claim.  Per the SSA records, the Veteran's SSA disability claim was primarily based upon the Veteran's back, lower extremities, and right shoulder.  There is no indication that the Veteran ever advanced having a left shoulder disability during the SSA disability benefits determination, and the supporting medical evidence shows no complaint, diagnosis, and/or treatment of a left shoulder disorder.

Also weighing against the Veteran's credibility is the finding of a VA examiner at the July 2011 VA left shoulder examination for compensation purposes.  Specifically, the VA examiner assessed that the Veteran was unwilling to put forth true and full effort during the range of motion testing.  As such, the resultant limited range of motion demonstrated was inconsistent with the objective findings of pathology that would be seen in other patients with that type of left shoulder disorder.  

Considering the extensive contemporary medical evidence showing no complaint, diagnosis, and/or treatment for a left shoulder disorder, the fact the Veteran made no mention of a left shoulder disorder when applying for SSA disability benefits, and a VA examiner's assessment that the Veteran deliberately underperformed on range of motion testing, the Board finds the Veteran's contention that left shoulder disability symptoms first manifested after the April 1985 in-service fall to not be credible.  As such, the Veteran's statements concerning in-service onset of symptoms of a left shoulder disorder are of no probative value.

Having addressed the Veteran's credibility, after a review of the evidence, lay and medical, the Board finds that symptoms of the left shoulder osteoarthritis did not have their onset during service, were not chronic in service, and did not manifest within one year of service separation.  Service treatment records reflect that the Veteran did not complain of, was not diagnosed with, and was not treated for, symptoms of a left shoulder disorder.  Further, as discussed above, upon being examined by the physical evaluation board for any and all disabilities related to the in-service fall, the Veteran was only diagnosed with low back and right shoulder disorders caused by the in-service injury.  In fact, when offered the opportunity to testify about any and all symptoms related to the fall at the February 1987 physical evaluation board hearing, the Veteran made no mention of the left shoulder.

Upon separating from service, the Veteran filed a service connection claim for the eyes, the right front tooth, perforation of the right ear, a low back disorder, and a right shoulder disorder.  At the subsequently scheduled May 1987 VA medical examination, the Veteran advanced having hurt the back and right shoulder during the in-service fall, but made no mention of any left shoulder injury or resulting symptoms.  VA and private treatment records dated at or near the Veteran's separation from service reflect no left shoulder disorder diagnosis or treatment.

The service treatment records appear to be complete, and complaints of left shoulder disorder symptoms would have been recorded had the Veteran sought treatment during service.  Service treatment records reflect that the Veteran was treated on multiple occasions for symptoms related to the April 1985 fall, yet no mention of left shoulder symptoms related to the in-service injury was ever recorded.  As a result, the absence of any mention of left shoulder symptoms while the Veteran was receiving back and right shoulder treatment for the in-service fall weighs against a finding that the Veteran incurred a left shoulder disorder in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The Board next finds the weight of the lay and medical evidence demonstrates that symptoms of left shoulder osteoarthritis have not been continuous since service separation in April 1987.  As noted above, service treatment records do not reflect any left shoulder disorder symptoms at the time of the physical evaluation board proceedings and/or at service separation.  Further, while more recently the Veteran has advanced having left shoulder disorder symptoms during and since service separation, for the reasons discussed above, the Board finds this assertion to not be credible and, therefore, to be of no probative value.

Also as discussed above, per the report from the July 2011 VA left shoulder examination, the medical evidence of record does not reflect that the Veteran sought treatment for left shoulder symptoms until May 2006.  In other words, the medical evidence of record is silent for any complaint, symptoms, diagnosis, and/or treatment of a left shoulder disorder until nearly 20 years after service separation.  The approximately 20 year period between service and the onset of osteoarthritis of the left shoulder is one factor among other factors in this case that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors in this case weighing against continuous symptomatology since service include the lack of any left shoulder disorder symptoms and/or diagnosis during the physical evaluation board examination and at service separation, and the Veteran's own statements (histories) made before the physical evaluation board and to medical professionals when seeking treatment for a number of disorders after service separation.

Additionally, the evidence does not show that left shoulder osteoarthritis manifested within one year of service separation.  Specifically, the Veteran did not complain of any left shoulder symptoms during the physical evaluation board process prior to service separation, the physical evaluation board examination was negative for any left shoulder disorder, and the Veteran did not complain of any left shoulder disorder in the April 1987 claim for benefits, despite requesting service connection for orthopedic disorders of the back and right shoulder.  Further, as discussed above, the earliest medical evidence of any complaint, diagnosis, and/or treatment of a left shoulder disorder is from May 2006, nearly 20 after service separation.

Finally, after a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed left shoulder disorders are related to the in-service fall that resulted in the Veteran injuring the back and right shoulder.  Again, as discussed above, the Veteran has not argued that there were any other injuries to the left shoulder during service, and the evidence of record does not reflect any other left shoulder injuries, symptoms, and/or treatment during service.

At the conclusion of the July 2011 VA left shoulder examination, the VA examiner assessed that it was less likely than not that the currently diagnosed left shoulder disorders were related to the in-service fall.  The VA examiner offered extensive rationale for this opinion, specifically, 1) the service separation examination was negative for any left shoulder injury or disorder; 2) there was no record from active duty indicating direct left shoulder injury or trauma; 3) the Veteran made no mention of left shoulder symptoms at the February 1987 physical evaluation board hearing; 4) at the previous April 2006 VA right shoulder examination, the Veteran made no mention of left shoulder symptomatology; 5) review of the available medical records noted no complaints of left shoulder symptoms until 2006, over 20 years following the in-service injury; 6) the osteoarthritis was not seen on an X-ray until 2010; and 7) the currently diagnosed left shoulder disorders were more consistent with a disability caused by age rather than an in-service fall 20 years earlier.

Although the Veteran has asserted that a left shoulder disorder is causally related to service, he is a lay person and, under the facts of this particular case that include no in-service left shoulder injury and no continuous symptoms of left shoulder disability since service, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the left shoulder disorders.  The etiology of the Veteran's left shoulder disorders is a complex medical etiological question dealing with the origin and progression of the orthopedic system, and such a disability is diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate left shoulder symptoms personally experienced at any time, under the facts of this case that include no in-service injury and no continuous post-service symptoms, the Veteran is not competent to opine on whether there is a link between one or more currently diagnosed left shoulder disorders and the in-service fall that resulted in injury to different joints.  See Kahana, 24 Vet. App. at 438 (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

The Board has reviewed the Veteran's extensive SSA, VA, and private treatment records; however, the evidence reflects that no SSA, VA, and/or private examiner has opined that any currently diagnosed left shoulder disorder is related to service.

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence is against a finding that a currently diagnosed left shoulder disorder is related to service.  No SSA, VA, or private examiner has opined that a currently diagnosed left shoulder disorder is related to the April 1985 in-service fall that resulted in injuries to the back and right shoulder.  Further, a VA examiner July 2011 gave extensive rationale as to why the currently diagnosed left shoulder disorders are not related to the in-service fall, and then opined that the current left shoulder disorders are more in line with age-related causation.  Again, while the Board has considered the Veteran's contention that the currently diagnosed left shoulder disorders are related to the in-service fall, the Veteran does not have the requisite medical expertise to render such an opinion.  For these reasons, the Board finds that the weight of the evidence is against direct and/or presumptive service connection for one or more left shoulder disorders under the provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    


ORDER

Service connection for a left shoulder disorder is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


